                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8
                                    KELLER & BENVENUTTI LLP
                                9   Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
                               10   Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
                               11   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               12   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Attorneys for Debtors and
                               14   Debtors in Possession
      767 Fifth Avenue




                               15

                               16                           UNITED STATES BANKRUPTCY COURT

                               17                           NORTHERN DISTRICT OF CALIFORNIA

                               18                                   SAN FRANCISCO DIVISION

                               19
                                    In re:                                            Case No. 19-30088 (DM)
                               20                                                     Chapter 11
                                    PG&E CORPORATION,                                 (Lead Case)
                               21
                                              - and -                                 (Jointly Administered)
                               22
                                    PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                               23   COMPANY,                                          AUGUST 9, 2019, 11:30 A.M. OMNIBUS
                                                                                      HEARING
                               24                               Debtors.
                               25                                                     Date: August 9, 2019
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 11:30 a.m. (Pacific Time)
                               26   Affects both Debtors                            Place: United States Bankruptcy Court
                                    * All papers shall be filed in the lead case,            Courtroom 17, 16th Floor
                               27   No. 19-30088 (DM)                                        San Francisco, CA 94102
                               28


                             Case: 19-30088     Doc# 3463       Filed: 08/08/19     Entered: 08/08/19 12:02:26    Page 1 of
                                                                             4
                                1                              PROPOSED AGENDA FOR
                                                         AUGUST 9, 2019, 11:30 A.M. (PACIFIC TIME)
                                2                                  OMNIBUS HEARING
                                3   I:     MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   STATUS CONFERENCE
                                5          1.      Noteholder Committee’s Exclusivity Termination Motion: Motion of the Ad
                                    Hoc Committee of Senior Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                                6   Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 2741].
                                7                 Related Documents:
                                8                 A.     Statement Regarding Status of Competing Plan Protocol and Ad Hoc
                                                         Committee Proposal [Dkt. 3416].
                                9
                                                  B.     Declaration of Alexander Tracy in Support of Statement Regarding Status
                               10                        of Competing Plan Protocol and Ad Hoc Committee Proposal [Dkt. 3417].
                               11                 Status: The Court will hold a status conference regarding the negotiations of a
                                                  protocol for the submission of plan proposals.
                               12
                                    CONTESTED MATTERS GOING FORWARD
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                           2.      KEIP Motion: Motion of the Debtors Pursuant to 11 U.S.C §§ 105(a), 363(b),
      767 Fifth Avenue




                               14   and 503(c) for Entry of an Order (I) Approving Debtors’ Incentive Program for Certain Key
                                    Employees and (II) Granting Related Relief [Dkt. 2664].
                               15
                                                  Response Deadline: July 17, 2019, at 4:00 p.m. (Pacific Time), except for the
                               16                 Official Committee of Unsecured Creditors, for whom the deadline was extended,
                                                  by stipulation and order, to August 2, 2019, at 4:00 p.m. (Pacific Time).
                               17
                                                  Responses Filed:
                               18
                                                  A.     Letter to the Court by James M. Eaneman [Dkt. 2778].
                               19
                                                  B.     United States Trustee’s Objection to Motion of Debtors for Entry of an
                               20                        Order Approving Key Employee Incentive Plan [Dkt. 3029].
                               21                 C.     Opposition of the Official Committee of Tort Claimants to Motion of the
                                                         Debtors Pursuant to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of
                               22                        an Order (I) Approving Debtors’ Incentive Program for Certain Key
                                                         Employees and (II) Granting Related Relief [Dkt. 3030].
                               23
                                                  D.     Declaration of Laurie A. Brugger in Support of United States Trustee’s
                               24                        Objection to Motion of Debtors for Entry of an Order Approving Key
                                                         Employee Incentive Plan [Dkt. 3031].
                               25
                                                  E.     Opposition by TURN to Motion of the Debtors Pursuant to 11 U.S.C §§
                               26                        105(a), 363(b), and 503(c) for Entry of an Order (I) Approving Debtors’
                                                         Incentive Program for Certain Key Employees and (II) Granting Related
                               27                        Relief [Dkt. 3035].
                               28


                             Case: 19-30088    Doc# 3463      Filed: 08/08/19    Entered: 08/08/19 12:02:26        Page 2 of
                                                                           4
                                1                F.     Joinder of the City and County of San Francisco to Opposition of the
                                                        Official Committee of Tort Claimants to Motion of the Debtors Pursuant
                                2                       to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of an Order (I)
                                                        Approving Debtors’ Incentive Program for Certain Key Employees and
                                3                       (II) Granting Related Relief [Dkt. 3059].
                                4                G.     Ghost Ship Warehouse Plaintiffs’ Executive Committee’s Joinder in the
                                                        Opposition to Motion of Debtors Pursuant to 11 USC §§ 105(a), 363(b),
                                5                       and 503(c) for Entry of an Order (I) Approving Debtors’ Incentive
                                                        Program for Certain Key Employees and (II) Granting Related Relief
                                6                       Filed by: (1) The Official Committee of Tort Claimants; and (2) the
                                                        United States Trustee; and (3) TURN, the Utility Reform Network
                                7                       [Dkt. 3086].
                                8                Related Documents:
                                9                H.     Declaration of Douglas J. Friske in Support of Motion of the Debtors
                                                        Pursuant to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of an Order
                               10                       (I) Approving Debtors’ Incentive Program for Certain Key Employees and
                                                        (II) Granting Related Relief [Dkt. 2667].
                               11
                                                 I.     Declaration of John Lowe in Support of Motion of the Debtors Pursuant to
                               12                       11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of an Order
                                                        (I) Approving Debtors’ Incentive Program for Certain Key Employees and
Weil, Gotshal & Manges LLP




                               13                       (II) Granting Related Relief [Dkt. 2668].
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                J.     Notice of Filing of Revised Proposed Order Approving Motion of the
                                                        Debtors Pursuant to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of
                               15                       an Order (I) Approving Debtors’ Incentive Program for Certain Key
                                                        Employees and (II) Granting Related Relief [Dkt. 3435].
                               16
                                                 K.     Reply Memorandum of Points and Authorities in Further Support of
                               17                       Motion of Debtors Pursuant to 11 U.S.C §§ 105(a), 363(b), and 503(c) for
                                                        Entry of an Order (I) Approving Debtors’ Incentive Program for Certain
                               18                       Key Employees and (II) Granting Related Relief [Dkt. 3439].
                               19                Status: This matter is going forward on a contested basis.
                               20          3.      CEO Terms of Employment Motion: Motion of Debtors Pursuant to 11 U.S.C.
                                    §§ 363 and 105(a) for an Order Approving Terms of Employment for New Chief Executive
                               21   Officer and President of PG&E Corporation [Dkt. 2662].
                               22                Response Deadline: July 17, 2019, at 4:00 p.m. (Pacific Time), except for the
                                                 Official Committee of Tort Claimants, for whom the deadline was extended, by
                               23                stipulation and order, to July 19, 2019, at 9:00 a.m. (Pacific Time), and for the
                                                 Official Committee of Unsecured Creditors, for whom the deadline was extended,
                               24                by stipulation and order, to August 2, 2019, at 4:00 p.m. (Pacific Time).
                               25                Responses Filed:
                               26                A.     United States Trustee’s Objection to Motion of Debtors for Entry of an
                                                        Order Approving Employment Terms of New Chief Executive Officer
                               27                       [Dkt. 3032].
                               28


                             Case: 19-30088    Doc# 3463     Filed: 08/08/19     Entered: 08/08/19 12:02:26      Page 3 of
                                                                          4
                                1                  B.     Ghost Ship Warehouse Plaintiffs’ Executive Committee’s Joinder in the
                                                          Opposition to Motion of Debtors Pursuant to 11 USC §§ 363 and 105(a)
                                2                         for an Order Approving Terms of Employment for New Chief Executive
                                                          Officer and President of PG&E Corporation Filed by the United States
                                3                         Trustee [Dkt. 3085].
                                4                  Related Documents:
                                5                  C.     Declaration of Nora Mead Brownell in Support of Motion of Debtors
                                                          Pursuant to 11 U.S.C. §§ 363 and 105(a) for an Order Approving Terms of
                                6                         Employment for New Chief Executive Officer and President of PG&E
                                                          Corporation [Dkt. 2665].
                                7
                                                   D.     Declaration of Douglas J. Friske in Support of Motion of Debtors Pursuant
                                8                         to 11 U.S.C. §§ 363 and 105(a) for an Order Approving Terms of
                                                          Employment for New Chief Executive Officer and President of PG&E
                                9                         Corporation [Dkt. 2666].
                               10                  E.     Notice of Filing of Revised Proposed Order Approving Motion of Debtors
                                                          Pursuant to 11 U.S.C. §§ 363 and 105(a) for an Order Approving Terms of
                               11                         Employment for New Chief Executive Officer and President of PG&E
                                                          Corporation [Dkt. 3433].
                               12
                                                   F.     Reply Memorandum of Points and Authorities in Further Support of
Weil, Gotshal & Manges LLP




                               13                         Motion of Debtors Pursuant to 11 U.S.C. §§ 363 and 105(a) for an Order
 New York, NY 10153-0119




                                                          Approving Terms of Employment for New Chief Executive Officer and
      767 Fifth Avenue




                               14                         President of PG&E Corporation [Dkt. 3453].
                               15                  G.     Supplemental Declaration of Douglas J. Friske in Support of Motion of
                                                          Debtors Pursuant to 11 U.S.C. §§ 363 and 105(a) for an Order Approving
                               16                         Terms of Employment for New Chief Executive Officer and President of
                                                          PG&E Corporation [Dkt. 3454].
                               17
                                                   Status: This matter is going forward on a contested basis.
                               18
                                            PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                               19   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                    http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                               20   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                    agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                               21   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                    mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                               22   on the Bankruptcy Court’s website.
                               23   Dated: August 8, 2019                        WEIL, GOTSHAL & MANGES LLP
                                                                                 KELLER & BENVENUTTI LLP
                               24

                               25                                                By:      /s/ Dara L. Silveira
                                                                                          Dara L. Silveira
                               26
                                                                                 Attorneys for Debtors and Debtors in Possession
                               27

                               28


                             Case: 19-30088     Doc# 3463      Filed: 08/08/19    Entered: 08/08/19 12:02:26        Page 4 of
                                                                            4
